DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species J and Species Gamma in the reply filed on 06 September 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 September 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye (US 2019/0235668; note that the PCT application designated the US so it is the effective filing date).
Regarding claim 1:
Ye discloses:
A touch sensor (abstract) comprising: 
a plurality of first sensor electrodes, each including first sensor patterns extending in a first direction, the plurality of first sensor electrodes being arranged in a second direction intersecting the first direction (Fig. 2: paragraph 49); 
a plurality of second sensor electrodes, each including second sensor patterns extending in the second direction, the plurality of second sensor electrodes being arranged in the first direction (Fig. 2: 11; paragraph 49); 
an opening in a touch active region separated from the first sensor electrodes and the second sensor electrodes (Fig. 2: 14); 
a first connection pattern disposed around but not in the opening, the first connection pattern electrically connecting first opening sensor patterns of the first sensor patterns that are adjacent to respective portions of the opening in the second direction (Fig. 2: 15; paragraph 53); 
first routing lines respectively connected to portions of the first sensor electrodes, the first routing lines extending to a periphery of the touch active region (Fig. 3: 130; paragraph 49); and 
second routing lines respectively connected to portions of the second sensor electrodes, the second routing lines extending to the periphery of the touch active region (Fig. 3: also numbered 130 but coming from the other lines).
Regarding claim 2:
Ye discloses:
wherein the portions of the first and second sensor electrodes to which the first and second routing lines are respectively connected comprise distal ends of the first and second sensor electrodes, respectively (as shown in Fig. 2).
Regarding claim 8:
Ye discloses:
wherein the second sensor patterns comprises second opening sensor patterns disposed adjacent to respective portions of the opening in the first direction, and the second opening sensor patterns are separated from each other (Fig. 2).
Regarding claim 9:
Ye discloses:
additional routing lines connected to the other portions of the second sensor electrodes to extend to the periphery of the touch active region (true in the embodiment of Fig. 6).
Regarding claim 10:
Ye discloses:
a second connection pattern disposed detouring the opening, the second connection pattern electrically connecting the second opening sensor patterns (Fig. 2).
Regarding claim 11:
Ye discloses:
wherein the second connection pattern is formed in a layer different from that of the second opening sensor patterns of the second sensor patterns with an insulating layer interposed therebetween, and wherein the second connection pattern is connected to the second opening sensor patterns of the second sensor patterns via a contact hole formed through the insulating layer (paragraph 56).
Regarding claim 12:
All elements positively recited have already been discussed and/or are apparent from Fig. 2. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Shimodaira (US 7,830,591; disclosed in IDS)
Regarding claim 3:
Ye discloses a touch sensor as discussed above.
Ye does not disclose:
“wherein each of the first connection pattern and the first opening sensor patterns is disposed spaced apart from the walls of the opening.”
Ye does not clearly show “walls of the opening” at all.
Shimodaira discloses:
Wiring elements cannot go in the walls of the opening (column 10, lines 20-30: the walls are the sealing portion 51 as seen in Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ye wherein each of the first connection pattern and the first opening sensor patterns is disposed spaced apart from the walls of the opening, as suggested by Shimodaira.
The rationale is as follows:
Ye and Shimodaira are directed to the same field of art.
Ye doesn’t clearly show walls at all, but Shimodaira shows that a hole should have them and that that elements such as connection patterns and sensor patterns cannot go in this area. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 4:
Ye in view of Shimodaira discloses:
 wherein the first connection pattern is formed in a layer different from that of the first opening sensor patterns with an insulating layer interposed therebetween, wherein the first connection pattern is connected to the first opening sensor patterns through a contact hole penetrating the insulating layer (Ye paragraph 56).
Regarding claim 5:
Ye in view of Shimodaira discloses:
wherein the first connection pattern includes a low-resistance metal (Ye paragraph 57).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Choi et al. (US 2013/0106747; disclosed in IDS)
Regarding claim 7:
Ye discloses a touch sensor as discussed above.
Ye does not disclose:
“additional routing lines connected to the other portions of the first sensor electrode which comprises the first opening sensor patterns to extend to the periphery of the touch active region.”
Choi discloses:
additional routing lines connected to the other portions of the first sensor electrode (as seen in Fig. 3, paragraph 42, there is a routing line connected to teach end of each electrode).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ye additional routing lines connected to the other portions of the first sensor electrode which comprises the first opening sensor patterns to extend to the periphery of the touch active region, as suggested by Choi.
The rationale is as follows:
Ye and Choi are directed to the same field of art.
Choi discloses only connecting routing lines to one side of an electrode increases the resistance value of the lines (e.g., paragraph 14) and then doubling connecting them like this improves this (paragraph 72). This is a known improvement that one of ordinary skill in the art could have included with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natori (US 2009/0051636).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694